DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-10, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hucker et al. (cited by the applicant and a machine translation from Espacenet has been relied upon,  marked copy of which is attached for ease of reference).
Regarding claim 1, Hucker (i.e. FIGS. 1 & 2) discloses an electronic apparatus comprising:
a circuit element (pulse width modulated (PWM, Fig. 2) inverter, i.e. switching class D amplifier and thus reads on claims 9, 10 and 20, lines 7-8), configured to output a signal (400Hz sine wave signal, lines 59-60) comprising a modulated (pulse width modulated signal at the output of the inverter and as such reads on claim 6) frequency component; and
a filter arrangement (comprising 1st through 5th filter components) comprising first (1st) , second (2nd) and third (3rd) notch filter (see Fig. 1 of Hucker above, lines 27-30) arrangements,

[AltContent: textbox (2nd  )][AltContent: rect][AltContent: ][AltContent: ][AltContent: textbox (Loop 2 )][AltContent: textbox (Loop 1 )][AltContent: textbox (5th  )][AltContent: rect][AltContent: textbox (4th )][AltContent: rect][AltContent: rect][AltContent: textbox (3rd )][AltContent: textbox (1st )][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    600
    868
    media_image1.png
    Greyscale

Fig. 1 of Hucker annotated by the examiner for ease of reference. 
wherein each of the first (1st) and second (2nd) notch filter arrangements comprise a first series inductor (series inductor 38 is common to both loops 1 and 2, as annotated in Fig. 1 of Hucker), and a series shunt configuration (60 and 66 respectively) comprising a second inductor (64 and 70 respectively) and a capacitor (62 and 68 respectively) coupled in series and the third (3rd) notch filter (notch filter 40, in shunt with the load 18, lines 62-65) arrangement comprises a series inductor and a shunt capacitor (an inductor 42 and a series connected capacitor 44, line 64), wherein each of the notch filter arrangements are configured to generate a notch (at the resonant frequency) in a frequency response to attenuate the output signal at a frequency of the modulated frequency component (The notch filter 40 is tuned to the frequency of the pulse width modulated -waveform at the junction 10, i.e., 10 KHz to eliminate that frequency from the waveform output at the junction 16, the notch filter 40 reduces the attenuation requirement of the low pass filter so that the size of lines 62-66. The series resonant circuit 54 includes a first series resonant circuit 60 comprised of a capacitor 62 and an inductor 64 connected between the positive power supply terminal 24 and the center tap 30. The series resonant circuit 54 also includes a second series resonant circuit 66 comprised of a capacitor 68 and an inductor 70 connected between the negative power supply terminal 28 and the center tap 30. Each of the first and second series resonant circuits 60 and 66 is tuned to two times the frequency of the inverter output at the junction 16 to provide the low impedance path for the AC component of current flowing to the power supply from the load, lines 88-96). Regarding claim 2, Since Hucker’s first series inductor (38) of each of the second and third notch filter arrangements is in series in the loop 1 and loop 2, this inductor (.e. choke) would act as a common mode choke. Further per claims 3 and 12, the first series inductor (38) of the second notch filter arrangement (2nd) is coupled to the first series inductor (38) of the first notch filter arrangement (1st) and wherein the series inductor (42) of the third notch filter (3rd) arrangement is coupled to the capacitor (62 through inductor 64, see Fig. 1 of Hucker above) the of the first notch filter (1st) arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hucker in view of Hai et al. (CN105554634A).
Regarding claims 5, 7 and 19, Hucker discloses the claimed invention, and Hucker however, doesn’t teach a voltage follower arranged at an output of the filter arrangement.
Hai teaches in a similar field of endeavor in Fig. 8, exemplarily discloses a voltage follower at the output of an audio amplifier in order to achieve an audio output POP sound cancellation; Wherein Hai used an inverter similar to Hucker as an audio amplifier and inverters such as Hucker’s are commonly used in the industry for audio signal amplification. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use Hucker’s inverter amplifiers for audio signal amplification as is used by Hai and for POP and click noise cancellation, which is a common problem with audio amplifiers would use the simple solution suggested by Hai using a voltage follower at the output of the amplifier. Thereby suggesting a modified class D inverter amplifier such as Hucker’s with POP noise cancellation incorporated at the output of the filter of the amplifier. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hucker in view of Raimondi et al. (US 2017/0155381).
Regarding claim 8, Hucker discloses the claimed invention, and Hucker however, doesn’t teach explicitly that the modulated frequency component is a triangular waveform.
However it is well known in the art that triangular waveforms are commonly used in generating pulse width modulated (PWM) waveforms, as a common reference one can see Raimondi’s description useful, wherein the carrier signal being modulated is a square wave of a fixed frequency and the duty-cycle of the square wave is modified as a function of the input signal to be amplified. This is implemented by a triangular voltage waveform which is then fed to an input of a successive fixed threshold comparator stage to generate the PWM modulated square wave signal that is amplified by a class D output stage similar to the one as taught by Hucker Fig. 1 above.
It would therefore have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use triangular waveform to modulate the 400 MHz sinusoidal signal to produce the PWM signal to drive the inverter 32-34. It would be most obvious because this is the most common way of accomplishing pulse width modulation.
Claims 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hucker.
Regarding claims 11 and 16-17, Although Hucker is not explicit that the circuit element is a modulated carrier signal receiver, it would have been obvious for a person of ordinary skill in the art to use the inverter 32-34 of Hucker as a receiver to first amplify st-5th) to demodulate to receive amplified 400 MHz signal sine wave, see Fig. 2 of Hucker) wherein the modulated frequency component is a carrier signal of pulse frequency 10 kHz.  
Allowable Subject Matter
Claims 4, 13-15, and 18 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13-15 are allowable since the closest prior art of record Hucker doesn’t teach a fourth notch filter arrangement coupled to the first series inductor (38) of the second notch filter arrangement (2nd). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone 


/HAFIZUR RAHMAN/Examiner, Art Unit 2843